Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claim 1, the recitation of “a controller operably connected with the one or more device, wherein the controller is configured to: determine a crankcase pressure; determine a cylinder pressure of at least one cylinder associated with an early intake valve closing event; and in response to the cylinder pressure being less than the crankcase pressure, increase intake manifold pressure by operating the one or more devices”; in claim 10, the recitation of “determining, with the controller, a pressure in at least one cylinder at bottom dead center of a piston in the at least one cylinder; and in response to the pressure in the at least one cylinder being less than the crankcase pressure and in response to one or more commands from the controller, increasing an intake manifold pressure”; in claim 17, the recitation of “a non-transitory computer- readable medium with instructions stored thereon, that when executed by a processor, perform the steps comprising: determining a crankcase pressure of the internal combustion engine; determining a pressure in at least one cylinder at bottom dead center of a piston in the at least one cylinder; and in response to the pressure in the at least one cylinder being less than the crankcase pressure, operating the pressure increasing means to increase the pressure of the intake manifold”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 10, 17, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 10, and 17 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/12/2022